Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      DETAILED ACTION
This is in response to the communication filed on 10/26/2021. Claims 31-50 were pending in the application.  Claims 31-50 have been allowed.  
     Response to Arguments
Applicant’s arguments, see remarks, filed 10/26/2021, with respect to 103 (a) type rejections of claims 31-50 have been fully considered and are persuasive.  Previous 35 USC 103(a) type rejections have been withdrawn. 
                               Examiner’s Reasons for Allowance
Claims 31-50 are allowed.  No reason for allowance is necessary as the record is clear in light of further search conducted, persuasive arguments, and prosecution history of the parent applications. See MPEP 1302.14(1).
Mow, US 6,668,045 B1 and Rosenfield et al, US 7,664,689 B1 were cited as the closest prior art of the record during the prosecution of the parent applications, however these references taken singly or in combination with one another do not teach the claimed limitations of the instant application.
Closest prior art in the record, Mow, US 6,668,045 B1 teaches    a computerized system that allows inmates of a correctional institution to communicate with parties outside the facilities via telephonic or electronic messaging events. The system provides a means to bill for the events while Mow fails to teach expressly the safe terminal located at the institution and isolated from the internet, the safe terminal accesses secure communications platform software only and blocks the inmate from accessing the internet; and a control platform coupled to said safe terminal, the control platform is located remote from the institution, is configured to receive the message from the safe terminal.
                                                          Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494